Citation Nr: 1721781	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's spouse for the purpose of receiving apportionment benefits.


REPRESENTATION

Appellant represented by:	Christina Gindratt, Attorney

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1978.  The appellant is the Veteran's estranged spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012 and March 2013, respectively, the Veteran and the appellant requested Board hearings.  In June 2013, the appellant withdrew her March 2013 request for a Board hearing, and in August 2014, the Veteran failed to appear for his scheduled hearing.  Neither has requested that the hearing be rescheduled, and the Veteran did not provide good cause for his failure to appear.  Therefore, their respective requests for Board hearings are considered withdrawn.  See 38 C.F.R. § 20.702 (d) (2016). 

The case was previously remanded in December 2013 and in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the March 2015 remand it was noted that the December 2013 remand instructed that the Veteran be notified of the contents of the appellant's substantive appeal.  The March 2015 remand also noted that the record did not reflect that such notification had been accomplished.  As such, the March 2015 remand directed the AOJ to notify the Veteran of the content of the appellant's substantive appeal and to afford him the opportunity to respond.  After review of the record, the Board notes that no such notification has taken place.  Therefore, the AOJ did not accomplish the objectives set forth in the prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claim must therefore be remanded.

The Board also notes that the March 2015 remand instructed the AOJ to contact the appropriate sources in Oklahoma, Texas, and Kansas and request a copy of any divorce decree pertaining to the Veteran and the appellant and occurring between January 1, 1995, and December 31, 2001.  A review of the record reflects that an internet printout showing zero responses for a search for such records in Oklahoma is in the claims file.  There is no evidence of any attempt to obtain any records from any sources in Texas or Kansas.  While the supplemental statement of the case reflects that the evidence considered includes a "records search for a divorce decree in OK, TX, and KS," the Board does not find any documentation of any attempt to obtain divorce records from Texas or Kansas.  As such, on remand, such development action should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be appropriately notified at his present address of record of the content to the appellant's substantive appeal and afforded the opportunity to respond thereto.

2.  Contact the appropriate sources in Oklahoma, Kansas, and Texas, and request a copy of any divorce decree pertaining to the Veteran and the appellant, and occurring sometime between January 1, 1995, and December 31, 2001.  Any negative responses should be documented.

3.  Then readjudicate the appeal.  If the apportionment remains denied, provide both parties with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

